Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s Amendment filed  on 1/31/2022
Claims 10, 11, 17 and 18 have been cancelled
Claims 1-9, 12-16, 19 and 20 have been submitted for examination
Claims  1-51-9, 12-16, 19 and 20 have been allowed
Allowable Subject Matter
1.	Claims   1-9, 12-16, 19 and 20  allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to in response to receiving a read request at a memory 
controller, sending a read command and address values on a command address bus in synchronism with a clock. In response to the read command, receiving an uninterrupted burst of read data values on at least one parallel data bus, the burst of read data values having double date rate with respect to the clock, and receiving error correction code (ECC) values for the read data values in response to the same read command, the ECC values not being included in the burst of read data values being output on non-ECC input/outputs (I/Os); wherein the non-ECC I/Os are I/Os not assigned to ECC data according to a preexisting standards organization. 

The prior art of record for example lee teaches a memory controller to receive data from a memory device. The memory controller includes error checking logic circuitry. The error checking logic circuitry is to receive an error checking code from the memory device. The error checking code is generated within the memory device from the data. The error checking logic 


30 	However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“A method, comprising: in response to receiving a read request at a memory controller 5sending a read command and address values on a command address bus in synchronism with a clock, and in response to the read command, receiving an uninterrupted burst of read data values on at least one parallel data bus, the burst of read data values having double date rate 10with respect to the clock, and receiving error correction code (ECC) values for the read data values in response to the same read command, the ECC values being output on non-ECC input/outputs (I/Os); wherein the non-ECC I/Os are I/Os assigned according to a 15preexisting standards organization for non-ECC data.”>
	Claims 2-8 depend from claim 1, are also allowable.
	Claims 9 and 16 are allowable for the same reasons as per Claim 1.
	Claims 12-15 depend from claim 9, are also allowable.
	Claims 19-20 depend from claim 16, are also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you 






/SAMIR W RIZK/Primary Examiner, Art Unit 2112